DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of February 20, 2022 is acknowledged and has been entered. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
	Claim Objections
	Claim 30 is objected to because it depends from cancelled claim 29. Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-18, 20-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322086 (Luharuka et al.) in view of API 674: Positive Displacement Pumps-Reciprocating. 3rd ed. Washington, DC: API Publishing Services, 2010, hereinafter “API 674”.
As concerns claim 1, Luharuka et al. discloses method of operating a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly (figure 2), the method comprising: receiving a demand hydraulic horse power (HHP) signal for operation of the hydraulic fracturing assembly; based at least in part on the demand HHP signal, operating all available pump units of the plurality of pump units at a first output power to achieve the demand HHPIH (0031, “The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receiving a loss of power signal for one or more pump units of the plurality of pump units; after receiving the loss of power signal, designating the one or more pump units as a reduced power pump unit (RPPU) and the remaining pump units as operating pump units (OPU) (see, e.g. 0035, a computational device 229 in wired or wireless communication with the equipment, including the pumps 201, and 0032, pumps may be run at higher speeds to make up for a failure of one of the pumps, the failed pump being the RPPU), the one or more pump units of the OPUs includes at least two pump units; operating the one or more RPPU at a reduced output power below the first output power [[and ]] operating one or more of the OPUs at a second output power to meet the demand HHP signal for operation of the hydraulic fracturing assembly (Id.), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of the MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (this is obvious from the disclosure of 0032, wherein each pump is being operated “well below” its maximum capacity, thus increasing the pump speed for a temporary time would attain an MIP level); but lacks to expressly disclose operating one or more of the OPUs at a third output power equal to or greater than the first output power, nevertheless API 674 at table three teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or barrels per minute to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 2, the combination discloses the method of claim 1, wherein the third output power is[[being]] in a selected range to approximately the MIP level (API 674 discloses that the pumps may be operated intermittently at levels up to 10% higher than the MCP).
As concerns claims 6-11, the combination discloses the method of claim 1, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (this is obvious from the disclosure at 0032, which would be all of the pumps that remain operational, and API 674 discloses that the pumps may be operated intermittently at levels up to 10% higher, which would incorporate all of the claimed ranges for the output power).
As concerns claim 12, Luharuka et al. discloses the method of claim 1, further comprising after receiving a loss of power signal, shutting down the one or more RPPU[[RRPU]] (0035).
RPPU[[RRPU]] is approximately 20% less than the first output power (see 0056, disclosing that conditions of the wellsite equipment that may be altered includes altering the number of activated pumps, altering the speed or power output of an engine or motor).
As concerns claim 14, the combination discloses the method of claim 1, further comprising shutting down the one or more RPPU, and wherein the second output power is approximately the MIP level (Luharuka et al. at 0035, discloses the controller sending signals to activate or shut down one or more pumps, API 674 discloses at table three that the pumps may be operated at an MIP of up to 10% from the MCP level).
As concerns claim 15, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor (0025)to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031 “The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the one or more RPPU at a reduced output 0032), the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (as disclosed at 0032, each of the pumps is being operated well below its maximum capacity, thus increasing pump speed for an temporary time would attain the MIP level) but lacks to explicitly disclose  operate one or more of the OPUs at a third output power equal to or greater than the first output power. Nevertheless API 674 at table three teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps within the claimed ranges to obtain the predictable result of providing the required horsepower or barrels per minute to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claim 16, API 674 discloses the system of claim 14, wherein the third output power is approximately equal to or greater than the first output power (included in the 10% range).
As concerns claim 17, API 674 discloses the system of claim 16, wherein the third output power is greater than the first output power (Id.).
table 3).
As concerns claims 20-25, the combination discloses the system of claim 15, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (this is obvious from the disclosure at 0032, which would be all of the pumps that remain operational, and API 674 discloses that the pumps may be operated intermittently at levels up to 10% higher, which would incorporate all of the claimed ranges for the output power).
As concerns claim 26, Luharuka et al. discloses the system of claim 15, wherein the reduced output power of the RPPU[[RRPU]] is approximately 20% less than the first output power (see 0056, disclosing that conditions of the wellsite equipment that may be altered includes altering the number of activated pumps, altering the speed or power output of an engine or motor).
As concerns claim 27, Luharuka et al. discloses the system of claim 15, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU[[RRPU]], and the second output power is approximately the MIP level (Luharuka et al. at 0035, discloses the controller sending signals to activate or shut down one or more pumps, API 674 discloses at table three that the pumps may be operated at an MIP of up to 10% from the MCP level).
As concerns claim 28, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a turbine engine associated with each pump unit 101 of the hydraulic fracturing assembly (Luharuka et al. discloses a “prime mover” 106 and Official Notice is taken that turbine engines are well known and obvious for powering pumps in a fracturing operation); a driveshaft 112 associated with each pump unit of the hydraulic fracturing assembly; a gearbox 110 associated with each pump unit of the hydraulic fracturing assembly, and connected to the turbine engine and driveshaft, for driving the driveshaft; and a controller 229 in communication with the plurality of pump units, the controller including one or more figure 6 and 0025) to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031 “The amount of hydraulic horsepower needed from the pumping system in order to carry out the fracturing operation may be determined based on an estimate of the well pressure and the fracturing fluid flow rate required to create the desired fractures in the wellbore. For example, if it is estimated that the well pressure and the required flow rate are about 6000 psi (pounds per square inch) and about 68 BPM (Barrels Per Minute), then the pump system 200 would need to supply about 10,000 hydraulic horsepower to the fracturing fluid”); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being 6 55680276v1U.S. Application No.: 17/387,477 Response to Non-Final Office Action Mailed November 29, 2021 Attorney Docket No.: 111350.0243.2 (5) operable to operate the one or more RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units,[[ and]] operate one or more of the OPUs at a second output power (0032), to meet the demand HIP signal of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (as disclosed at 0032, each of the pumps is being operated well below its maximum capacity, thus increasing pump speed for an temporary time would attain the MIP level),but lacks to explicitly disclose the system configured to operate one or more OPUs at a third output power and the third output power being equal to or greater than the first output power. Nevertheless API 674 at table three teaches that plunger pumps with 5 or more cylinders may be operated “intermittently” at speeds up to 10% higher than the maximum speed ratings. It would have general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 30, the combination discloses the system of claim 29, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU[[RRPU]], and the second output power is approximately the MIP level (Luharuka et al. at 0035, discloses the controller sending signals to activate or shut down one or more pumps, API 674 discloses at table three that the pumps may be operated at an MIP of up to 10% from the MCP level).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679